Exhibit 10.1

EXECUTION VERSION

THIRD AMENDMENT AND LIMITED CONSENT TO CREDIT AGREEMENT

THIS THIRD AMENDMENT AND LIMITED CONSENT TO CREDIT AGREEMENT, dated as of the
28th day of February, 2009 (this “Amendment”), is entered into by and among Max
Bermuda Ltd. (f/k/a Max Re Ltd.), a Bermuda company (“Max Bermuda”) and Max
Capital Group Ltd. (f/k/a Max Re Capital Ltd.), a Bermuda company (“Max Capital”
and together with Max Bermuda, each a “Borrower” and collectively the
“Borrowers”), various financial institutions which are parties hereto (the
“Lenders”), Bank of America, National Association, as fronting bank (in such
capacity, the “Fronting Bank”), Bank of America, National Association, as letter
of credit administrator (in such capacity, the “LC Administrator”) and Bank of
America, National Association, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).

RECITALS

A. The Borrowers, the Lenders and the Administrative Agent are parties to the
Credit Agreement, dated as of August 7, 2007 (as amended, restated, supplemented
or modified from time to time and in effect on the date hereof, the “Credit
Agreement”). Capitalized terms used herein without definition shall have the
meanings given to them in the Credit Agreement.

B. Max Capital and IPC Holdings, Ltd., a Bermuda company organized under the
laws of Bermuda (“IPC Holdings”), have proposed a business combination (the
“Amalgamation”) in which IPC Holdings has formed IPC Limited, a wholly owned
Bermuda Subsidiary (“Amalco Sub”) and, pursuant to the Amalgamation Agreement
(as defined below) upon satisfaction of certain conditions precedent, amalgamate
Amalco Sub with Max Capital into Max Holdings Ltd. (“Max Holdings”). Immediately
after the amalgamation, IPC Holdings will change its name to Max Capital Group
Ltd. and will directly own 100% of the equity interests of (i) Max Holdings,
(ii) IPCRe Limited (“IPCRe Limited”) and (iii) IPCRe Underwriting Services
Limited (“IPC Underwriting”). Max Holdings will own 100% of the equity interests
of (i) Max Bermuda, (ii) Max USA Holdings Ltd. (“Max US”), (iii) Max UK Holdings
Ltd. (“Max UK”), (iv) Max Managers Ltd. and (v) Max Capital Services Limited.

C. The Borrowers desire to obtain the consent of the Required Lenders to the
Amalgamation prior to the public announcement thereof and to make certain
amendments to the Credit Agreement, and the Administrative Agent and the
Required Lenders have agreed to make such amendments on the terms and conditions
set forth herein. IPC Holdings is pursuing an amendment of its Credit Agreement
(the “IPC/Wachovia Credit Agreement”), dated as of April 13, 2006, among IPC
Holdings, IPCRe Limited, the lenders identified therein and Wachovia Bank,
National Association, as administrative agent, in substantially similar form as
this Amendment.



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

LIMITED CONSENT

1.1 Subject to the satisfaction of the conditions set forth in Section 3.1 of
this Amendment, the undersigned Lenders hereby each offer their limited consent
to the Amalgamation until the earlier of the following (each, a “Consent
Termination Event”) (i) 5:00 p.m. EDT on November 30, 2009, if the Amalgamation
shall not have been consummated and the conditions set forth in Section 3.2
herein shall not have been satisfied by such time, (ii) the date upon which the
board of directors of either IPC Holdings or Max Capital shall have withdrawn or
modified its approval of the Amalgamation in a manner adverse to the Lenders;
(iii) the date upon which Max Capital advises the Administrative Agent, or the
Administrative Agent otherwise reasonably determines that the Amalgamation
Agreement (as defined below) shall have been waived, amended, supplemented or
otherwise modified in a manner materially adverse to the Lenders; or (iv) the
fees and , to the extent invoiced, expenses (including legal fees and expenses)
specified in the engagement letter, dated February 26, 2009, among IPC Holdings,
Max Capital, Banc of America Securities LLC and Wachovia Capital Markets, LLC
have not been paid within two Business Days of the Consent Effective Date.

1.2 Upon the occurrence of any Consent Termination Event, the limited consent
set forth in Section 1.1 hereof shall upon written notice of the Administrative
Agent to each of IPC Holdings and Max Capital terminate and be of no further
force or effect, and all rights and remedies with respect to the matters set
forth in Section 1.1 hereof of the Administrative Agent and the Lenders under
the Credit Agreement and any other Credit Document shall, without any further
action by any person, automatically be reinstated as if the limited consent set
forth in Section 1.1 hereof had not become effective; provided that the
occurrence of a Consent Termination Event in and of itself shall not constitute
a Default or Event of Default under the Credit Agreement. This limited consent
shall not constitute or be deemed to be a waiver of, consent to or departure
from, any other term or provision in the Credit Agreement, which shall continue
in full force and effect, nor shall this limited consent constitute a course of
dealing among the parties.

ARTICLE II

AMENDMENTS TO CREDIT AGREEMENT

Effective as of the Amendment Effective Date:

2.1 Amendments to Section 1.1 Consisting of New Definitions. The following
definitions are hereby added to Section 1.1 of the Credit Agreement in
appropriate alphabetical order:

“Acquisition” means any transaction or series of related transactions,
consummated on or after the date hereof, by which IPC Holdings directly, or
indirectly through one or more Subsidiaries, (i) acquires any going business,
division thereof or line of business, or all or substantially all of the assets,
of any Person, whether through purchase of assets, merger or otherwise, or
(ii) acquires securities or other ownership interests of any Person that,
following such Acquisition, will be deemed a Subsidiary of IPC Holdings.

 

2



--------------------------------------------------------------------------------

“Amalco Sub” means IPC Limited, a Bermuda company and Wholly Owned Subsidiary of
IPC Holdings.

“Amalgamation” means the amalgamation, pursuant to the Amalgamation Agreement,
of Amalco Sub and Max Capital into Max Holdings, with Max Holdings becoming a
Wholly Owned Subsidiary of IPC Holdings.

“Amalgamation Agreement” means the Agreement and Plan of Amalgamation, dated as
of March [    ], 2009, by and among IPC Holdings, Amalco Sub and Max Capital, in
the form attached as Annex B to the Third Amendment, as amended, modified,
restated or supplemented from time to time in accordance with the terms of the
Third Amendment.

“Amalgamation Date” means the date on which (a) the “Closing” under the
Amalgamation Agreement occurs, (b) the application for registration of an
amalgamated company in connection with the amalgamation of Amalco Sub and Max
Capital has been filed with the proper Governmental Authority and (c) the
conditions in Article VI of the Amalgamation Agreement have been satisfied.

“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under which is or should be
capitalized on the balance sheet in accordance with GAAP, together with any
other lease which is in substance a financing lease, including, without
limitation, any lease under which (a) such Person has or will have an option to
purchase the property subject thereto at a nominal amount or an amount less than
a reasonable estimate of the fair market value of such property as of the date
the lease is entered into or (b) the term of the lease approximates or exceeds
the expected useful life of the property leased thereunder.

“Consolidated Debt” means, at any time, the aggregate (without duplication) of
all Debt of IPC Holdings and its Subsidiaries determined on a consolidated basis
in accordance with GAAP, but excluding the stated amount of all letters of
credit to the extent permitted to be issued under Section 6.2 but only in each
case to the extent such letters of credit are not drawn upon. For the avoidance
of doubt, Consolidated Debt shall include that portion of the Trust Preferred
Securities which (i) is not included as equity by S&P or (ii) even if included
as equity by S&P, exceeds 15% of Total Capitalization.

“Consolidated Net Worth” means, at any time, (a) the consolidated shareholders’
equity of IPC Holdings and its Subsidiaries determined in accordance with GAAP
(but excluding any extraordinary gain realized in connection with the
Amalgamation), plus (b) the aggregate outstanding amount of Trust Preferred
Securities of IPC Holdings, if any, but only to the extent (i) such amount is
included in a determination of the Consolidated Net Worth (as defined in clause
(a) above) of IPC Holdings and its Subsidiaries under the applicable procedures
and guidelines of S&P and (ii) the amount included as equity does not exceed 15%
of Total Capitalization.

 

3



--------------------------------------------------------------------------------

“Credit Party” means any Person who executes a Credit Document other than the
Administrative Agent, any Applicable Issuing Party or any Lender.

“Equity Interests” means, with respect to any Person, shares of capital stock
of, or any partnership, membership, limited liability company, trust or other
ownership or profit interests in, such Person, together with (i) warrants,
options or other rights for the purchase or other acquisition from such Person
of any of the foregoing, (ii) securities convertible into or exchangeable for
any of the foregoing or warrants, options or other rights for the purchase or
other acquisition from such Person of any such securities and (iii) any other
ownership or profit interests in such Person, in each case, whether voting or
nonvoting, and whether or not any of the foregoing are authorized or otherwise
existing on any date of determination.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with IPC Holdings or any of its Subsidiaries within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the
Code for purposes of provisions relating to Section 412 of the Code).

“Financial Strength Rating” means the rating that has been most recently
announced by A.M. Best Company, Inc. as the “financial strength rating” for any
Insurance Subsidiary.

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States of America by IPC Holdings or any one or more of its
Subsidiaries primarily for the benefit of employees of IPC Holdings or such
Subsidiaries residing outside the United States of America, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

“Guarantor” means IPC Holdings, Max Holdings and, if required by the
Administrative Agent in its sole discretion, Max Capital and Amalco Sub.

“Guaranty” means the guaranty agreement executed by the Guarantors in favor of
the Administrative Agent and the Lenders, in substantially the form of Exhibit A
to the Third Amendment, as amended, modified, restated or supplemented from time
to time.

“Hedge Agreement” means any interest or foreign currency rate swap, cap, collar,
option, hedge, forward rate or other similar agreement or arrangement designed
to protect against fluctuations in interest rates or currency exchange rates,
including any swap agreement.

“Insurance Regulatory Authority” means, with respect to any Insurance
Subsidiary, the Governmental Authority charged with regulating insurance
companies or insurance holding companies in its jurisdiction of domicile and, to
the extent that it has regulatory authority over such Insurance Subsidiary, in
each other jurisdiction in which such Insurance Subsidiary conducts business or
is licensed to conduct business.

 

4



--------------------------------------------------------------------------------

“IPC Holdings” means IPC Holdings, Ltd., a company organized under the laws of
Bermuda.

“IPC Holdings Debt Rating” has the meaning given in the definition of
“Applicable Rate”.

“IPCRe Limited” means IPCRe Limited, a company organized under the laws of
Bermuda.

“IPCRe Subsidiaries” means IPCRe Underwriting Services Limited, a company
organized under the laws of Bermuda and IPC Europe Limited, a company organized
under the laws of Ireland.

“IPC/Wachovia Credit Agreement” means the Credit Agreement, dated as of
April 13, 2006, among IPC Holdings, IPCRe Limited, the lenders identified
therein and Wachovia Bank, National Association, as administrative agent.

“Material Subsidiary” means each of Max Holdings, Max Bermuda, IPCRe Limited,
each Material Insurance Subsidiary, and each other Subsidiary (after elimination
of intercompany accounts) whose consolidated gross assets or gross revenues
exceed 5% of the consolidated gross assets or gross revenues of IPC Holdings and
its Subsidiaries for the most recent Fiscal Quarter for which financial
statements have been delivered pursuant to Section 5.1(a)(i); provided, however
that prior to the date after the Amalgamation Date on which financial statements
are provided as required in Section 5.1, the Pro Forma Financial Statements
shall be used.

“Max Holdings” means Max Holdings, Ltd., a Bermuda company which resulted from
the amalgamation of Amalco Sub and Max Capital Holdings, Ltd.

“Max UK” means Max UK Holdings Ltd. (f/k/a Imagine Group (UK) Limited), a
company formed under the laws of England and Wales.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

“Private Act” means separate legislation enacted in Bermuda with the intention
that such legislation apply solely and specifically to any Credit Party, in
whole or in part.

“Pro Forma Financial Statements” means the pro forma balance sheet and income
statement giving effect to the Amalgamation and the transactions contemplated
thereby and hereby for the Fiscal Year ending December 31, 2008 calculated in
accordance with Regulation S-X under the Securities Act of 1933, as amended, and
the update to such pro forma balance sheet and income statement for the 2009
year to date ending on the last day of the most recent Fiscal Quarter ending
prior to the Amalgamation Date.

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions, or as otherwise
published from time to time.

 

5



--------------------------------------------------------------------------------

“Sanctioned Person” means (i) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn, or as otherwise published
from time to time, or (ii) (A) an agency of the government of a Sanctioned
Country, (B) an organization controlled by a Sanctioned Country, or (C) a Person
resident in a Sanctioned Country, to the extent subject to a sanctions program
administered by OFAC.

“Third Amendment” means the Third Amendment and Limited Consent to Credit
Agreement dated as of the 28th day of February, 2009 among Max Bermuda, Max
Capital, the Lenders and the Administrative Agent.

“Total Capitalization” means, as of any date of determination, the sum of
(a) Consolidated Net Worth as of such date and (b) Consolidated Debt as of such
date.

“Total Voting Power” means, with respect to any Person, the total number of
votes which may be cast in the election of directors of such Person at any
meeting of stockholders of such Person if all securities entitled to vote in the
election of directors of such Person (on a fully diluted basis, assuming the
exercise, conversion or exchange of all rights, warrants, options and securities
exercisable for, exchangeable for or convertible into, such voting securities)
were present and voted at such meeting (other than votes of any securities that
may be cast only upon the happening of a contingency).

“Trust Preferred Securities” shall mean any preferred securities offered by a
special purpose business trust of which IPC Holdings is the grantor, the
proceeds of which are or have been used principally to purchase subordinated
debentures issued by IPC Holdings.

“Wholly Owned” means, with respect to any Subsidiary of any Person, that 100% of
the outstanding Equity Interests of such Subsidiary is owned, directly or
indirectly, by such Person.

 

6



--------------------------------------------------------------------------------

2.2 Amendments to Section 1.1 Consisting of Modified Definitions. The following
definitions in Section 1.1 of the Credit Agreement are hereby amended in their
entirety and read as follows:

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

          Non-Use Fee     Applicable Margin for
LIBOR Loans     Base Rate Loans     Letter of Credit Fee  

Pricing Level

   Debt Rating    Tranche A     Tranche B     Tranche B     Tranche B    
Tranche A     Tranche B  

1

   ³ A-/ A3    0.200 %   0.300 %   2.250 %   1.250 %   1.000 %   2.250 %

2

   BBB+/Baa1    0.200 %   0.400 %   2.500 %   1.500 %   1.000 %   2.500 %

3

   BBB/Baa2    0.200 %   0.500 %   3.000 %   2.000 %   1.000 %   3.000 %

4

   BBB-/Baa3    0.200 %   0.625 %   3.750 %   2.750 %   1.000 %   3.750 %

5

   <BBB-/Baa3    0.200 %   0.750 %   4.500 %   3.500 %   1.000 %   4.500 %

IPC Holdings Debt Rating means, as of any date of determination, the rating as
determined by either S&P or Moody’s (collectively, the “IPC Holdings Debt
Ratings”) of IPC Holdings’ non-credit-enhanced, senior unsecured long-term debt;
provided that (a) if the respective IPC Holdings Debt Ratings issued by the
foregoing rating agencies differ by one level, then the Pricing Level for the
higher of such IPC Holdings Debt Ratings shall apply (with the IPC Holdings Debt
Rating for Pricing Level 1 being the highest and the IPC Holdings Debt Rating
for Pricing Level 5 being the lowest); (b) if there is a split in IPC Holdings
Debt Ratings of more than one level, then the Pricing Level that is one level
lower than the Pricing Level of the higher IPC Holdings Debt Rating shall apply;
(c) if IPC Holdings has only one IPC Holdings Debt Rating, the Pricing Level
that is one level lower than that of such IPC Holdings Debt Rating shall apply;
and (d) if IPC Holdings does not have any IPC Holdings Debt Rating, Pricing
Level 5 shall apply.

Each change in the Applicable Rate resulting from a publicly announced change in
the IPC Holdings Debt Rating shall be effective during the period commencing on
the date of the public announcement of each upgrade or downgrade and ending on
the date immediately preceding the effective date of the next such change.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) LIBOR for a one-month Interest Period commencing on such
day plus 1%. The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such rate announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate plus
the Applicable Rate.

“Change of Control” means (a) any Person or group of Persons acting in concert
as a partnership or other group, shall, as a result of a tender or exchange
offer, open market purchases, privately negotiated purchases or otherwise, have
become, after the date hereof, the “beneficial owner” (within the meaning of
such term under Rule 13d-3

 

7



--------------------------------------------------------------------------------

under the Exchange Act) of securities of IPC Holdings representing the right to
exercise 51% or more of the Total Voting Power of the then outstanding
securities of IPC Holdings ordinarily (and apart from rights accruing under
special circumstances) having the right to vote in the election of directors;
(b) the Board of Directors of IPC Holdings shall cease to consist of a majority
of the individuals who constituted the Board of Directors as of the date hereof
or who shall have become a member thereof subsequent to the date hereof after
having been nominated, or otherwise approved in writing, by at least a majority
of individuals who constituted the Board of Directors of IPC Holdings as of the
date hereof (or their replacements approved as herein required); (c) Max
Bermuda, IPCRe Limited or Max Holdings ceases to be a Wholly Owned Subsidiary of
IPC Holdings (except as permitted hereunder); or (d) any sale, lease, exchange
or other transfer (in one transaction or a series of related transactions) of
all, or substantially all, of the assets of IPC Holdings, Max Holdings, Max
Bermuda or IPCRe Limited (except as permitted hereunder).

“Consolidated Net Income” means, for any period, net income (or loss) for IPC
Holdings and its Subsidiaries for such period and as reflected on the
consolidated financial statements of IPC Holdings and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP.

“Credit Documents” means this Agreement, each Guaranty, each Letter of Credit,
LC Application and LC Amendment Application, the Fee Letter, the Security
Agreement, and all other agreements, instruments, certificates, documents,
schedules or other written indicia delivered by a Credit Party in connection
with any of the foregoing.

“Debt” means, with respect to any Person, at the time of determination (without
duplication), (a) all obligations of such Person for borrowed money, (b) all
obligations of such Person evidenced by notes, bonds, debentures or similar
instruments, or upon which interest payments are customarily made, (c) the
maximum stated or face amount of all surety bonds, letters of credit and
bankers’ acceptances issued or created for the account of such Person and,
without duplication, all drafts drawn thereunder (to the extent unreimbursed),
(d) all obligations of such Person to pay the deferred purchase price of
property or services (excluding trade payables incurred in the ordinary course
of business and not past due based on customary practices in the trade), (e) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person, (f) all
Capital Lease Obligations of such Person, (g) the principal balance outstanding
and owing by such Person under any synthetic lease, tax retention operating
lease or similar off-balance sheet financing product, (h) all guarantees or any
other direct or indirect liability of such Person with respect to any Debt,
liability or other obligation of another Person, whether or not contingent,
(i) the net termination obligations of such Person under any Hedge Agreements
and Total Return Equity Swaps of such Person, calculated as of any date as if
such agreement or arrangement were terminated as of such date, and (j) all
indebtedness of the types referred to in clauses (a) through (i) above (A) of
any partnership or unincorporated joint venture in which such Person is a
general partner or joint venturer to the extent such Person is liable therefor
or (B) secured by any Lien on any property or asset owned or held by such Person
regardless of whether or not the indebtedness secured thereby shall

 

8



--------------------------------------------------------------------------------

have been incurred or assumed by such Person or is nonrecourse to the credit of
such Person, the amount thereof being equal to the value of the property or
assets subject to such Lien; provided that Debt shall not include (i) contingent
liabilities arising out of endorsements of checks and other negotiable
instruments for deposit or collection in the ordinary course of business,
(ii) unsecured current liabilities incurred in the ordinary course of business
and paid within 90 days after the due date (unless contested diligently in good
faith by appropriate proceedings and, if requested by the Administrative Agent,
reserved against in conformity with GAAP) other than liabilities that are for
money borrowed or are evidenced by bonds, debentures, notes or other similar
instruments (except as described in clause (i) above) or (iii) obligations with
respect to Primary Policies and Reinsurance Agreements and obligations related
or incidental thereto (other than obligations in respect of letters of credit)
which are entered into in the ordinary course of business.

“Defaulting Lender” means any Lender, as determined in good faith by the
Administrative Agent, that (i) has refused to fund, or otherwise defaulted in
the funding of, its Percentage of any Borrowing, any LC Advance or LC Borrowing
required to be funded by it hereunder, (ii) has notified IPC Holdings, the
Administrative Agent, the Fronting Bank or any Lender in writing that it does
not intend to comply with any of its funding obligations under this Agreement or
has made a public statement to the effect that it does not intend to comply with
its funding obligations under this Agreement or generally under other agreements
in which it commits to extend credit, (iii) has failed, within three Business
Days after request by the Administrative Agent, to confirm that it will comply
with the terms of this Agreement relating to its obligations to fund its
Percentage of any Borrowing, any LC Advance or LC Borrowing required to be
funded by it hereunder, (iv) has failed to pay to the Administrative Agent,
Fronting Bank or any Lender when due an amount owed by such Lender pursuant to
the terms of this Agreement, unless such amount is subject to a good faith
dispute, or (v) (a) has become or is insolvent or has a parent company that has
become or is insolvent or (b) has become the subject of a proceeding under any
applicable bankruptcy, insolvency or similar law of any jurisdiction now or
hereafter in effect, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a proceeding under any
applicable bankruptcy, insolvency or similar law of any jurisdiction now or
hereafter in effect, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment.

“Eligible Investments” means Cash, Cash Equivalents, MBS Investments,
Corporate/Municipal Securities, Government Debt and G7 Securities which (a) have
the required rating as set forth on Schedule 1.2, (b) are capable of being
marked to market on a daily basis and (c) are held in the Custody Account.

“Material Adverse Effect” means a material adverse effect upon (i) the business,
assets, properties, results of operations or condition (financial or otherwise)
of IPC Holdings and its Subsidiaries, taken as a whole, (ii) the ability of any
Credit Party to

 

9



--------------------------------------------------------------------------------

perform its payment or other material obligations under this Agreement or any of
the other Credit Documents or (iii) the legality, validity or enforceability of
this Agreement or any of the other Credit Documents against any Credit Party
thereto or the rights and remedies of the Administrative Agent and the Lenders
hereunder and thereunder.

“Material Insurance Subsidiary” means each Insurance Subsidiary that is a
Material Subsidiary.

“Material Party” means each of IPC Holdings and each Material Subsidiary.

“Parent” means (a) prior to the Amalgamation Date, Max Capital Group Ltd. and
(b) on and after the Amalgamation Date, Max Holdings.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by IPC Holdings or any of its Subsidiaries
or, with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate.

2.3 Amendments to Section 1.1 Consisting of Deleting Definitions. The following
definitions in Section 1.1 of the Credit Agreement are hereby deleted: ABS,
Capital Lease, Capital Stock, Contingent Liabilities, Hedging Obligations,
Imagine UK, Investment, Parent Debt, Parent Debt to Capital Ratio, Parent Debt
Rating, and Plan.

2.4 Amendment to Section 4.3 (Employee Benefit Plans. Section 4.3 of the Credit
Agreement is amended in its entirety to read as follows:

“SECTION 4.3 ERISA. Each Plan is in compliance with the applicable provisions of
ERISA except where the failure to comply would not have a Material Adverse
Effect. No Credit Party (a) maintains or administers any “employee pension
benefit plan” within the meaning of Section 3(2) of ERISA that is subject to the
provisions of Title IV of ERISA; (b) maintains or administers any “multiemployer
plan” within the meaning of Section 4001(a)(3) of ERISA to which IPC Holdings or
any ERISA Affiliate makes, is making or is obligated to make contributions or
has made or been obligated to make contributions; or (c) has any liability with
respect to any matter specified in the foregoing clauses (a) and (b).”

2.5 Amendment to Section 4.12 (Financial Condition). Section 4.12 of the Credit
Agreement is hereby amended by adding the following:

“The Pro Forma Financial Statements reflect adjustments made on a pro forma
basis to give effect to the consummation of the Amalgamation in accordance with
Regulation S-X of the Securities Act of 1933. The Pro Forma Financial Statements
have been prepared based on stated assumptions made in good faith and having a
reasonable basis set forth therein, present fairly in all material respects the
consolidated financial condition of IPC Holdings and its Subsidiaries on an
unaudited pro forma basis as of the date set forth therein after giving effect
to the consummation of the Amalgamation.”

 

10



--------------------------------------------------------------------------------

2.6 Amendments to Section 8.2 Conditions to Credit Extensions. Section 8.2 of
the Credit Agreement is hereby amended by (i) amending Section 8.2(b) in its
entirety to read as follows:

“(b) No Default. No Default or Event of Default shall have occurred and be
continuing or will result from the making of the Credit Extensions and no
Default or Event of Default shall have occurred and be continuing under the
Credit Documents or the IPC/Wachovia Credit Agreement or will result from the
making of the Credit Extensions.”

(ii) adding a new clause (g) thereof as follows:

“(g) Financial Strength Rating. With respect to the making of any Credit
Extension under the Tranche B Commitments, the Administrative Agent shall have
received satisfactory confirmation from A.M. Best Company that the current
Financial Strength Rating of Max Bermuda and IPCRe Limited, individually or on a
group basis, is “A-” or better.”

and (iii) replacing the final paragraph of Section 8.2 with the following
paragraph:

“Each request for a Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by a Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 8.2(b), (c) and (d) and, in
the case of a Credit Extension under the Tranche B Commitments, Section 8.2(g)
have been satisfied on and as of the date of the applicable Credit Extension.”

2.7 Amendments to Covenants and Events of Default. Articles V, VI and VII of the
Credit Agreement are hereby amended by substituting Annex A attached hereto
therefor.

2.8 Amendments to Schedules. (a) Schedules 1.1 (Concentration Limits), 1.2
(Borrowing Base Calculation), and 2.1 (Commitments) are hereby amended by
substituting Schedules 1.1, 1.2 and 2.1 attached hereto therefor and
(b) Schedule 6.4 attached hereto is added as Schedule 6.4.

ARTICLE III

CONDITIONS OF EFFECTIVENESS

3.1 The limited consent set forth in Article I of this Amendment shall become
effective as of the date (the “Consent Effective Date”) when, and only when,
each of the following conditions precedent shall have been satisfied:

(a) The Administrative Agent shall have received fifteen counterparts of this
Amendment executed and delivered by the Borrowers, the Administrative Agent and
the Required Lenders.

(b) the representations and warranties of the Borrowers contained in the Credit
Agreement and the other Credit Documents are true and correct in all material
respects as of the

 

11



--------------------------------------------------------------------------------

Consent Effective Date, with the same effect as though made on such date (unless
stated to relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date).

(c) An amendment to the IPC/Wachovia Credit Agreement in substantially the same
form as this Amendment has been executed and delivered by IPC Holdings, IPCRe
Limited, the Administrative Agent and the Required Lenders (as defined in the
IPC/Wachovia Credit Agreement) and become effective (subject to Section 3.2(c)
below).

(d) No Default or Event of Default has occurred and is continuing or will result
from the execution and delivery or effectiveness of this Amendment or the
Amalgamation Agreement.

(e) There has not occurred since December 31, 2007 any Material Adverse Effect.

3.2 The amendments set forth in Article II of this Amendment shall become
effective as of the date (the “Amendment Effective Date”) when, and only when,
each of the following conditions precedent shall have been satisfied:

(a) The Administrative Agent shall have received the following (in such number
as the Administrative Agent may deem appropriate):

(i) A Guaranty in substantially the form of Exhibit A to this Amendment executed
and delivered by each of IPC Holdings, Max Holdings, and, if required by the
Administrative Agent in its sole discretion, Max Capital and Amalco Sub,
pursuant to which such Person guarantees the Obligations of the Borrowers (or,
in the case of Max Holdings, of Max Bermuda) under the Credit Agreement;

(ii) Legal opinions of counsel to the Credit Parties (including, without
limitation, opinions of New York and Bermuda counsel) as may be reasonably
requested by the Administrative Agent;

(iii) A certificate of an Executive Officer of each Borrower certifying that
after giving effect to the amendments in Article II and filing of the
Amalgamation Agreement:

(A) No Default or Event of Default has occurred and is continuing or will result
from the execution and delivery or effectiveness of the amendments set forth
herein or the Amalgamation;

(B) The representations and warranties of the Credit Parties contained in the
Credit Agreement and the other Credit Documents are true and correct in all
material respects as of the Amendment Effective Date, with the same effect as
though made on such date (unless stated to relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date);

(C) There are no material insurance regulatory proceedings pending or, to the
knowledge of such Executive Officer, threatened against IPC Holdings, Max
Holdings or any Insurance Subsidiary in any jurisdiction; and

 

12



--------------------------------------------------------------------------------

(D) There has not occurred since December 31, 2008 any Material Adverse Effect;

(iv) A certificate of the secretary or an assistant secretary of each Credit
Party (other than Max Holdings), in form and substance reasonably satisfactory
to the Administrative Agent, certifying (i) that attached thereto is a true and
complete copy of the certificate of incorporation, memorandum of association (or
another similar governing document) and all amendments thereto of such Credit
Party, certified as of a recent date by the Registrar of Companies for the
Bermuda Ministry of Finance, and that the same has not been amended since the
date of such certification, (ii) that attached thereto is a true and complete
copy of the Bye-laws or similar governing document of such Credit Party, as then
in effect and as in effect at all times from the date on which the resolutions
referred to in clause (iii) below were adopted to and including the date of such
certificate, and (iii) that attached thereto is a true and complete copy of
resolutions adopted by the board of directors (or similar governing body) of
such Credit Party authorizing the execution, delivery and performance of the
Credit Documents (and, if applicable, the Amalgamation Agreement) to which such
Credit Party is or becomes a party, and as to the incumbency and genuineness of
the signature of each officer of such Credit Party executing any such Credit
Documents, and attaching all such copies of the documents described above;

(v) A certificate of the secretary or an assistant secretary of Max Holdings, in
form and substance reasonably satisfactory to the Administrative Agent,
certifying (i) that attached thereto is a true and complete copy of the
application for registration of an amalgamated company and resulting memorandum
of association of Max Holdings and that the same has been presented for filing
with the Registrar of Companies for the Bermuda Ministry of Finance, (ii) that
attached thereto is a true and complete copy of the Bye-laws or similar
governing document of Max Holdings then in effect and as in effect at all times
from the date on which the resolutions referred to in clause (iii) below were
adopted to and including the date of such certificate, and (iii) that attached
thereto is a true and complete copy of resolutions adopted by the board of
directors (or similar governing body) of Max Holdings authorizing the execution,
delivery of the Guaranty and the performance of the Guaranty, the Credit
Agreement and the other Credit Documents to which it is a party, and as to the
incumbency and genuineness of the signature of each officer of Max Holdings
executing the Guaranty or any of the other Credit Documents, and attaching all
such copies of the documents described above;

(vi) The Pro Forma Financial Statements and a Compliance Certificate executed by
IPC Holdings calculated on a pro forma basis as of the date of the most recent
year to date update of the Pro Forma Financial Statements provided after giving
effect to the Amalgamation and this Amendment and certifying as to the IPC
Holdings Debt Rating and updating the projections if there has been any material
change from the projections delivered to the Lenders prior to the date of this
Amendment;

(vii) A Borrowing Base Certificate executed by Max Bermuda calculated as of the
close of business one Business Day prior to the Amendment Effective Date giving
effect to the Amendments;

 

13



--------------------------------------------------------------------------------

(viii) The investment guidelines for IPC Holdings and its Subsidiaries which
will be in effect on the Amalgamation Date;

(ix) Satisfactory confirmation from A.M. Best Company that the current Financial
Strength Rating of Max Bermuda and IPCRe Limited, either individually or on a
group basis, is “A-” (stable) or better; and

(x) True, complete and correct copies of the Amalgamation Agreement which shall
be in full force and effect and shall not have been amended in a manner that is
materially adverse to the Lenders since the Consent Effective Date except such
amendments as have been approved by the Administrative Agent (such approval not
to be unreasonably withheld or delayed) and the other documents required to be
executed in connection with the Closing (as defined in the Amalgamation
Agreement).

(b) All approvals, permits and consents of any Governmental Authorities
(including, without limitation, all relevant Insurance Regulatory Authorities)
in each jurisdiction where any of IPC Holdings, Amalco Sub, Max Capital, Max
Bermuda, or IPCRe Limited underwrite or engage in material business or of other
Persons (the failure of which to obtain would reasonably likely be materially
detrimental to the Credit Parties or the Lenders), if any, required in
connection with the execution and delivery of the Amalgamation Agreement, this
Amendment (including the effectiveness of the amendments herein) and the other
Credit Documents and the consummation of the transactions contemplated hereby
and thereby shall have been obtained (without the imposition of restrictions or
conditions that are materially adverse to the Administrative Agent, the Fronting
Bank or the Lenders with respect to the transactions contemplated hereby), and
all related filings, if any, shall have been made, and all such approvals,
permits, consents and filings shall be in full force and effect and the
Administrative Agent shall have received such copies thereof as it shall have
reasonably requested; all applicable waiting periods shall have expired or
terminated, and no order, injunction or decree shall have been entered by, any
Governmental Authority, in each case to enjoin, restrain, restrict, set aside or
prohibit, or impose materially adverse conditions upon, the Amalgamation, this
Amendment or any of the other Credit Documents or the consummation of the
transactions contemplated hereby or thereby.

(c) All conditions precedent to the Closing (as defined in the Amalgamation
Agreement) shall have been satisfied or otherwise waived (with the approval of
the Administrative Agent), all necessary filings in connection therewith shall
have been made, and the Amendment Effective Date will be the same as the
Amalgamation Date.

(d) The “Amendment Effective Date” under the IPC/Wachovia Credit Agreement will
occur concurrently with the Amendment Effective Date hereunder and either (x) no
amendments to other credit facilities of IPC Holdings and its Subsidiaries or
Max Capital and its Subsidiaries, as applicable, shall be necessary in
connection with the consummation of the Amalgamation or (y) if any such
amendments are required, such amendments are, or concurrently with the Amendment
Effective Date will become, effective.

(e) The Credit Parties shall have provided the Administrative Agent and the
Lenders with all necessary information, documents and certificates as the
Administrative Agent and the Lenders may reasonably request in order to comply
with the Patriot Act and related “Know Your Customer” rules and regulations.

 

14



--------------------------------------------------------------------------------

(f) There has not occurred since December 31, 2008 any Material Adverse Effect.

(g) The representations and warranties of the Credit Parties contained in the
Credit Agreement and the other Credit Documents are true and correct in all
material respects as of the Amendment Effective Date, with the same effect as
though made on such date (unless stated to relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date).

(h) No Default or Event of Default has occurred and is continuing or will result
from the effectiveness of the Amendments in Article II hereof or the
Amalgamation Agreement.

(i) All fees and reasonable expenses of the Administrative Agent (including,
without limitation, legal fees and expenses invoiced prior to such date) in
connection with the Amendment Effective Date shall have been paid.

(j) A letter from the process agent agreeing to the service of process terms of
each Guaranty or other Credit Document requiring the same.

(k) Such other documents, certificates, opinions and instruments in connection
with the transactions contemplated hereby as the Administrative Agent shall have
reasonably requested.

ARTICLE IV

CONFIRMATION OF REPRESENTATIONS AND WARRANTIES

Each Credit Party hereby represents and warrants, on and as of the Consent
Effective Date and the Amendment Effective Date, that (i) the representations
and warranties contained in the Credit Agreement and the other Credit Documents
are true and correct in all material respects on and as of the Consent Effective
Date and the Amendment Effective Date, both immediately before and after giving
effect to this Amendment (except to the extent any such representation or
warranty is expressly stated to have been made as of a specific date, in which
case such representation or warranty shall be true and correct in all material
respects as of such date), (ii) this Amendment has been duly authorized,
executed and delivered by such Credit Party and constitutes the legal, valid and
binding obligation of such Credit Party enforceable against it in accordance
with its terms, (iii) no Default or Event of Default shall have occurred and be
continuing on the Consent Effective Date and the Amendment Effective Date, both
immediately before and after giving effect to this Amendment, (iv) the Credit
Parties have heretofore furnished to the Administrative Agent true and complete
copies of the Amalgamation Agreement (including all exhibits and schedules) and
all amendments, modifications and waivers relating thereto (collectively, the
“Amalgamation Documents”) and (v) as of the Amendment Effective Date, none of
the Amalgamation Documents has been amended, modified or supplemented, nor any
condition or provision thereof waived, in each case in a manner materially
adverse to the Lenders other than as approved by the Administrative Agent, and
each such Amalgamation Document is in full force and effect.

 

15



--------------------------------------------------------------------------------

ARTICLE V

ACKNOWLEDGEMENT AND CONFIRMATION OF THE CREDIT PARTIES

Each of the Credit Parties hereby confirms and agrees that, after giving effect
to this Amendment, the Credit Agreement and the other Credit Documents remain in
full force and effect and enforceable against the Credit Parties in accordance
with their respective terms and shall not be discharged, diminished, limited or
otherwise affected in any respect, and represents and warrants to the Lenders
that it has no knowledge of any claims, counterclaims, offsets, or defenses to
or with respect to its obligations under the Credit Documents, or if such Credit
Party has any such claims, counterclaims, offsets, or defenses to the Credit
Documents or any transaction related to the Credit Documents, the same are
hereby waived, relinquished, and released in consideration of the execution of
this Amendment. This acknowledgement and confirmation by the Credit Parties is
made and delivered to induce the Administrative Agent and the Lenders to enter
into this Amendment, and each of the Credit Parties acknowledges that the
Administrative Agent and the Lenders would not enter into this Amendment in the
absence of the acknowledgement and confirmation contained herein.

ARTICLE VI

MISCELLANEOUS

6.1 Governing Law. This Amendment shall be governed by and construed and
enforced in accordance with the laws of the State of New York.

6.2 Full Force and Effect. Except as expressly amended hereby, the Credit
Agreement shall continue in full force and effect in accordance with the
provisions thereof on the date hereof. As used in the Credit Agreement,
“hereinafter,” “hereto,” “hereof,” and words of similar import shall, unless the
context otherwise requires, mean the Credit Agreement after amendment by this
Amendment. Any reference to the Credit Agreement or any of the other Credit
Documents herein or in any such documents shall refer to the Credit Agreement
and Credit Documents as amended hereby. This Amendment is limited as specified
and shall not constitute or be deemed to constitute an amendment, modification
or waiver of any provision of the Credit Agreement except as expressly set forth
herein. This Amendment shall constitute a Credit Document under the terms of the
Credit Agreement.

6.3 Expenses. All reasonable fees and expenses of counsel to the Administrative
Agent, and all reasonable out-of-pocket costs and expenses of the Administrative
Agent, in each case, in connection with the preparation, negotiation, execution
and delivery of this Amendment and the other Credit Documents delivered in
connection herewith shall have been paid.

6.4 Severability. To the extent any provision of this Amendment is prohibited by
or invalid under the applicable law of any jurisdiction, such provision shall be
ineffective only to the extent of such prohibition or invalidity and only in any
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Amendment in any
jurisdiction.

 

16



--------------------------------------------------------------------------------

6.5 Successors and Assigns. This Amendment shall be binding upon, inure to the
benefit of and be enforceable by the respective successors and permitted assigns
of the parties hereto.

6.6 Construction. The headings of the various sections and subsections of this
Amendment have been inserted for convenience only and shall not in any way
affect the meaning or construction of any of the provisions hereof.

6.7 Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers as of the date first above written.

 

MAX CAPITAL GROUP LTD.

By:  

 

Name:  

 

Title:  

 

MAX BERMUDA LTD.

By:  

 

Name:  

 

Title:  

 

SIGNATURE PAGE TO

THIRD AMENDMENT AND LIMITED CONSENT

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, NATIONAL ASSOCIATION, as Administrative Agent, LC
Administrator, Fronting Bank and as a Lender

By:

 

 

Name:

 

Title:

 

SIGNATURE PAGE TO

THIRD AMENDMENT AND LIMITED CONSENT

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CITIBANK, N.A. By:  

 

Title:  

 

SIGNATURE PAGE TO

THIRD AMENDMENT AND LIMITED CONSENT

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ING BANK N.V., LONDON BRANCH By:  

 

Title:  

 

By:  

 

Title:  

 

SIGNATURE PAGE TO

THIRD AMENDMENT AND LIMITED CONSENT

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION By:  

 

Title:  

 

SIGNATURE PAGE TO

THIRD AMENDMENT AND LIMITED CONSENT

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON By:  

 

Title:  

 

SIGNATURE PAGE TO

THIRD AMENDMENT AND LIMITED CONSENT

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

WEBSTER BANK, NATIONAL ASSOCIATION By:  

 

Title:  

 

SIGNATURE PAGE TO

THIRD AMENDMENT AND LIMITED CONSENT

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CREDIT SUISSE, NEW YORK BRANCH By:  

 

Title:  

 

By:  

 

Title:  

 

SIGNATURE PAGE TO

THIRD AMENDMENT AND LIMITED CONSENT

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXECUTION VERSION

Annex A

ARTICLE V

AFFIRMATIVE COVENANTS

Until the LC Obligations and all other Obligations are paid in full, and until
the Final Expiry Date, each Credit Party agrees that, unless at any time the
Required Lenders shall otherwise expressly consent in writing, it will:

SECTION 5.1 Reports, Certificates and Other Information. Furnish or cause to be
furnished to the Administrative Agent for distribution to the Lenders:

(a) GAAP Financial Statements:

(i) 45 days (or, if earlier and if applicable to IPC Holdings, the fifth
Business Day following the quarterly report deadline under the Exchange Act
rules and regulations) after the close of each of the first three Fiscal
Quarters of each Fiscal Year, beginning with the first Fiscal Quarter ending
after the Amalgamation Date, (A) the unaudited consolidated balance sheets of
Max Bermuda and its Subsidiaries, as of the close of such quarter and the
related statements of income and cash flows for that portion of the Fiscal Year
ending as of the close of such Fiscal Quarter, all prepared in accordance with
GAAP (subject to the absence of notes required by GAAP and subject to normal
year-end adjustments) and accompanied by the certification of an Executive
Officer of Max Bermuda that all such financial statements are complete and
correct and present fairly, in all material respects, in accordance with GAAP
(subject to the absence of notes required by GAAP and subject to normal year-end
adjustments) the consolidated results of operations and cash flows of Max
Bermuda and its Subsidiaries as at the end of such Fiscal Quarter and for that
portion of the Fiscal Year then ended and (B) the unaudited consolidated balance
sheets of IPC Holdings and its Subsidiaries, as of the close of such quarter and
the related statements of income and cash flows for that portion of the Fiscal
Year ending as of the close of such Fiscal Quarter, all prepared in accordance
with GAAP (subject to the absence of notes required by GAAP and subject to
normal year-end adjustments) and accompanied by the certification of an
Executive Officer of IPC Holdings that all such financial statements are
complete and correct and present fairly, in all material respects, in accordance
with GAAP (subject to the absence of notes required by GAAP and subject to
normal year-end adjustments) the consolidated results of operations and cash
flows of IPC Holdings and its Subsidiaries as at the end of such Fiscal Quarter
and for that portion of the Fiscal Year then ended in each case applied on a
basis consistent with that of the preceding quarter or containing disclosure of
the effect on the financial condition or results of operations of any change in
the application of accounting principles and practices during such quarter.

(ii) Within 90 days (or, if earlier and if applicable to IPC Holdings, the fifth
Business Day following the annual report deadline under the Exchange Act rules
and regulations) after the close of each Fiscal Year beginning with Fiscal Year
ending

 

ANNEX A-1



--------------------------------------------------------------------------------

December 31, 2009, (A) the unaudited consolidated financial statements of Max
Bermuda and its Subsidiaries consisting of balance sheets and statements of
income and retained earnings and cash flows, setting forth in comparative form
in each case the figures for the previous Fiscal Year, which financial
statements shall be prepared in accordance with GAAP (subject to the absence of
notes required by GAAP), and accompanied by the certification of an Executive
Officer of Max Bermuda that all such financial statements are complete and
correct and present fairly, in all material respects, in accordance with GAAP
(subject to the absence of notes required by GAAP) the consolidated results of
operations and cash flows of Max Bermuda and its Subsidiaries as at the end of
such Fiscal Year and for the period then ended and (B) the annual audited
financial statements of IPC Holdings and its Subsidiaries consisting of
consolidated and consolidating balance sheets and consolidated and consolidating
statements of income and retained earnings and cash flows setting forth in
comparative form in each case the figures for the previous Fiscal Year, which
financial statements shall be prepared in accordance with GAAP, certified
without material qualification by KPMG or any other firm of independent
certified public accountants of recognized national standing selected by IPC
Holdings and reasonably acceptable to the Required Lenders that all such
financial statements are complete and correct and present fairly, in all
material respects, in accordance with GAAP the financial position and the
results of operations and cash flows of IPC Holdings as at the end of such year
and for the period then ended.

(b) SAP Financial Statements. As soon as available and in any event within five
Business Days after the required filing date, the Annual Statement (and, if
filed, the quarterly SAP statement) of each Material Insurance Subsidiary as of
the end of each Fiscal Year beginning with the Fiscal Year ending December 31,
2008 (or, with respect to any quarterly SAP statement which is filed, beginning
with the Fiscal Quarter ended June 30, 2009) required to be delivered to the
applicable Insurance Regulatory Authority by such Material Insurance Subsidiary.

(c) Monthly Report and Borrowing Base Certificate. As soon as available, but in
any event within 10 Business Days after the end of each calendar month of each
Fiscal Year, (i) a report listing each of Max Bermuda’s Eligible Investments and
(ii) a Borrowing Base Certificate executed by an Executive Officer. For purposes
of such report and of completing the Borrowing Base Certificate required under
this Section 5.1(c), each Eligible Investment shall be valued based on its Fair
Market Value as at the last Business Day of the calendar month for which such
report or Borrowing Base Certificate is being delivered.

(d) SEC Filings, etc. Promptly after the same are available, copies of each
annual report, proxy or financial statement or other report or communication
sent to the stockholders of IPC Holdings or any of its Material Subsidiaries,
except any stockholder reports prepared internally for Subsidiaries (and not for
the use of or distribution to third parties), (other than notices given pursuant
to the management rights letter agreements between IPC Holdings and certain
shareholders), and copies of all annual, regular, periodic and special reports
and registration statements which IPC Holdings or any of its Material
Subsidiaries may file or be required to file with the SEC under Section 13 or 15
of the Exchange Act, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto.

 

ANNEX A-2



--------------------------------------------------------------------------------

(e) Additional Borrowing Base Certificates. Promptly, at the request of the
Administrative Agent, a Borrowing Base Certificate for any given Business Day
executed by an Executive Officer of Max Bermuda.

(f) Notice of Default, etc. Promptly after (and in any event within three
Business Days after) an Executive Officer of IPC Holdings or any other Credit
Party knows or has reason to know of the existence of any Default, Event of
Default, or any development or other information which would have a Material
Adverse Effect, telephonic or telegraphic notice specifying the nature of such
Default, Event of Default, or development or information, including the
anticipated effect thereof, the period of existence thereof and the action IPC
Holdings or such other Credit Party has taken and proposes to take with respect
thereto which notice shall be promptly confirmed in writing within two
(2) Business Days.

(g) Other Information. Promptly after (and in any event within five Business
Days after) receipt of, filing of, or any Executive Officer of IPC Holdings or
any other Credit Party obtaining knowledge of, to the extent permitted under
applicable law and by the applicable Governmental Authorities:

(i) Copies of any financial examination reports by a Governmental Authority with
respect to any Material Insurance Subsidiary relating to the insurance business
of such Material Insurance Subsidiary (when, and if, prepared); provided, the
Credit Parties shall only be required to deliver any interim report hereunder at
such time as such Credit Party has knowledge that a final report will not be
issued and delivered to the Administrative Agent within 90 days of any such
interim report.

(ii) Copies of all filings (other than nonmaterial filings) with Governmental
Authorities by any Material Insurance Subsidiary, including, without limitation,
filings which seek approval of Governmental Authorities with respect to
transactions between any Credit Party or any Material Insurance Subsidiary and
its Affiliates.

(iii) Notice of proposed or actual suspension, termination or revocation of any
material license of any Material Insurance Subsidiary by any Governmental
Authority or of receipt of notice from any Governmental Authority notifying IPC
Holdings, Max Holdings or any Material Insurance Subsidiary of a hearing
relating to such a suspension, termination or revocation, including any request
by a Governmental Authority which commits IPC Holdings, Max Holdings or any
Material Insurance Subsidiary to take, or refrain from taking, any action or
which otherwise materially and adversely affects the authority of IPC Holdings,
Max Holdings or any Material Insurance Subsidiary to conduct its business.

(iv) Notice of any pending or threatened investigation or regulatory proceeding
(other than routine periodic investigations or reviews) by any Governmental
Authority concerning the business, practices or operations of IPC Holdings, Max
Holdings or any Material Insurance Subsidiary.

(v) Notice of any actual or, to the knowledge of any Credit Party proposed
material changes in the Insurance Code governing the investment or dividend
practices of any Material Insurance Subsidiary that could reasonably be expected
to adversely affect any Material Insurance Subsidiary in any material respect.

 

ANNEX A-3



--------------------------------------------------------------------------------

(vi) Notice of any material change in accounting policies or financial reporting
practices by IPC Holdings or any other Material Party, except as may be required
or permitted by GAAP or SAP, as applicable.

(vii) The occurrence of any decrease or increase in (w) IPC Holdings Debt
Rating, (y) the rating given by either S&P or Moody’s with respect to Max
Bermuda’s or IPCRe Limited’s claims paying ability or Financial Strength Rating
or (z) the Financial Strength Rating given to Max Bermuda or IPCRe Limited by
A.M. Best Company.

(viii) Any material contribution that is required to be made with respect to a
Foreign Pension Plan has not been timely made, or that IPC Holdings or any
Subsidiary of IPC Holdings may incur any material liability pursuant to any
Foreign Pension Plan.

(h) Compliance Certificates. Concurrently with the delivery to the
Administrative Agent of the GAAP financial statements under Sections 5.1(a)(i)
and 5.1(a)(ii) for each Fiscal Quarter and Fiscal Year of IPC Holdings, and at
any other time no later than 10 Business Days following a written request of the
Administrative Agent, a duly completed Compliance Certificate, signed by the
chief executive officer, chief financial officer, chief risk officer or chief
operating officer of IPC Holdings, together with a copy of the most recent
investment guidelines approved by the board of directors (or a committee
thereof) of IPC Holdings.

(i) Notice of Litigation, etc. Promptly upon learning of the occurrence of any
of the following, written notice thereof, describing the same and the steps
being taken by IPC Holdings or other Credit Party with respect thereto: (i) the
institution of, or any adverse determination in, any litigation, arbitration
proceeding or governmental proceeding which could, if adversely determined, be
reasonably expected to have a Material Adverse Effect and which is not Ordinary
Course Litigation, (ii) the institution of, or any adverse determination in, any
litigation or arbitration proceeding with respect to a Reinsurance Agreement or
Primary Policy issued by an Insurance Subsidiary involving unreserved claims in
excess of 10% of Consolidated Net Worth, (iii) the commencement of any dispute
which could reasonably be expected to lead to the modification, transfer,
revocation, suspension or termination of this Agreement or any Credit Document
or (iv) any event which could be reasonably expected to have a Material Adverse
Effect.

(j) Other Information. From time to time such other information concerning IPC
Holdings and its Subsidiaries as the Administrative Agent or any Lender through
the Administrative Agent may reasonably request.

Documents required to be delivered pursuant to Section 5.1(a)(i) or (ii) or
Section 5.1(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrowers or IPC Holdings post such documents, or provide a link thereto on the
such Borrower’s or IPC Holdings’ respective website on the Internet at the
respective website address listed on Schedule 10.2; or (ii) on which such
documents are posted on the

 

ANNEX A-4



--------------------------------------------------------------------------------

Borrowers’ or IPC Holdings’ behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrowers or IPC Holdings shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrowers or IPC Holdings to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Borrowers or IPC Holdings shall notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance IPC Holidngs shall
be required to provide paper copies of the Compliance Certificates required by
Section 5.1(h) to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrowers or IPC
Holdings with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

The Borrowers and IPC Holdings hereby acknowledge that (a) the Administrative
Agent and/or the Arranger will make available to the Lenders and the Fronting
Bank materials and/or information provided by or on behalf of the Borrowers or
IPC Holdings hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to either Borrower or its securities) (each, a “Public Lender”). The Borrowers
and IPC Holdings hereby agree that (w) all Borrower Materials that are to be
made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrowers and IPC Holdings shall be deemed to have authorized the
Administrative Agent, the Arranger, the Fronting Bank and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to either Borrower or its securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.9); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor”;
and (z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

SECTION 5.2 Corporate Existence, Foreign Qualification; Permits. Do and cause to
be done at all times all things necessary to (a) maintain and preserve in full
force and effect the legal existence of IPC Holdings and each of its Material
Subsidiaries except as expressly permitted otherwise by Section 6.1, (b) obtain,
maintain and preserve in full force and effect all other rights, franchises,
licenses, permits, certifications, approvals and authorizations required by
Governmental Authorities for each of IPC Holdings and each of its Material
Subsidiaries and necessary to the ownership, occupation or use of its respective
properties or the conduct of its business, except to the extent the failure to
do so could not reasonably be expected to have a Material Adverse Effect, and
(c) continue to conduct and operate its businesses substantially as presently
conducted and operated on the Amalgamation Date.

 

ANNEX A-5



--------------------------------------------------------------------------------

SECTION 5.3 Books, Records and Inspections. (a) Maintain, and cause its
Subsidiaries to maintain materially complete and accurate books and records in
accordance with GAAP or SAP, as applicable, (b) permit access at reasonable
times by the Administrative Agent and its designated representatives to its
books and records, (c) permit the Administrative Agent or its designated
representative to inspect at reasonable times its properties and operations, and
(d) permit the Administrative Agent or its designated representatives to discuss
its business, operations and financial condition with its officers and its
independent accountants (and by this provision IPC Holdings authorizes such
accountants to discuss the finances and affairs of IPC Holdings and its
Subsidiaries). Following the occurrence and during the continuance of an Event
of Default, any of the Lenders and any of the Administrative Agent’s or any of
the Lenders’ employees, agents, consultants or attorneys, may accompany the
Administrative Agent on such visits, inspections or discussions.

SECTION 5.4 Insurance. Maintain with financially sound and reputable insurance
companies insurance with respect to its assets, properties and business, against
such hazards and liabilities, of such types and in such amounts, as is required
by law.

SECTION 5.5 Taxes and Liabilities. Pay, and cause each Subsidiary to pay, when
due all material taxes, assessments and other material liabilities except as
contested in good faith and by appropriate proceedings with respect to which
reserves have been established, and are being maintained, in accordance with
GAAP if and so long as such contest could not reasonably be expected to have a
Material Adverse Effect.

SECTION 5.6 Compliance with Laws and Contractual Obligations. Comply, and cause
each Subsidiary to comply (a) with all federal and local laws, rules and
regulations related to its businesses (including, without limitation, the
establishment of all insurance reserves required to be established under SAP and
applicable laws restricting the investments of Insurance Subsidiaries), and
(b) with all Contractual Obligations binding upon it, except in each case, where
failure to so comply would not in the aggregate have a Material Adverse Effect.

SECTION 5.7 Use of Credit Extensions. Request Letters of Credit only to support
obligations of Max Bermuda or any of its Insurance Subsidiaries under
Reinsurance Agreements and Primary Policies and regulatory purposes and use Loan
proceeds only for general corporate purposes of the Borrowers.

SECTION 5.8 Further Assurances. Each Credit Party will, and will cause each of
their respective Material Subsidiaries to, make, execute, endorse, acknowledge
and deliver any amendments, modifications or supplements hereto and restatements
hereof and any other agreements, instruments or documents, and take any and all
such other reasonable actions, as may from time to time be reasonably requested
by the Administrative Agent or the Required Lenders to perfect and maintain the
validity and priority of the Liens granted pursuant to the Security Agreement
and to effect, confirm or further assure or protect and preserve the interests,
rights and remedies of the Administrative Agent and the Lenders under this
Agreement and the other Credit Documents.

 

ANNEX A-6



--------------------------------------------------------------------------------

SECTION 5.9 Dividends. Take all action (to the maximum extent permitted by
applicable law) necessary to cause its Subsidiaries to make such dividends,
distributions or other payments to it as shall be necessary for the Borrowers to
make payments of the principal of and interest on its Loans and its LC
Obligations in accordance with the terms of this Agreement. In the event the
approval of any Governmental Authority or other Person is required in order for
any such Subsidiary to make any such dividends, distributions or other payments
to such Credit Party, or for such Credit Party to make any such payments, such
Credit Party will promptly exercise its reasonable best efforts and take all
reasonable actions permitted by law necessary to obtain such approval.

SECTION 5.10 OFAC; PATRIOT Act Compliance. In each case only if and to the
extent that it is subject to OFAC will, and will cause each of its Subsidiaries
that it is so subject to, (i) refrain from doing business in a Sanctioned
Country or with a Sanctioned Person in violation of the economic sanctions of
the United States administered by OFAC, and (ii) provide, to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the PATRIOT Act.

SECTION 5.11 Collateral. (a) Pursuant to the Security Agreement and as
collateral security for the payment and performance of its Tranche A
Obligations, Max Bermuda shall grant and convey, or cause to be granted and
conveyed, to the Administrative Agent for its benefit and the benefit of the
Tranche A Lenders, a Lien and security interest in, to and upon the Collateral,
prior and superior to all other Liens. Max Bermuda shall cause the Collateral to
be charged or pledged and be made subject to the Security Agreement (in form and
substance reasonably acceptable to the Administrative Agent) necessary for the
perfection of the Lien and security interest in, to and upon the Collateral and
for the exercise by the Administrative Agent and the Tranche B Lenders of their
rights and remedies hereunder and thereunder.

(b) Subject to Section 5.11(e), Max Bermuda shall at all times cause its
respective Borrowing Base to equal or exceed the sum of the aggregate principal
amount of the Tranche B Obligations at such time; provided, however, no Default
or Event of Default shall occur under this Section 5.11(b) unless such
deficiency exists for a period of 5 Business Days.

(c) Upon request of the Administrative Agent, Max Bermuda shall use all
commercially reasonable efforts to cause the Securities Intermediary to provide
to the Administrative Agent, in a manner consistent with the terms of the
Control Agreement information with respect to each Custody Account, in a format
to be agreed by the Administrative Agent (acting reasonably), which information
shall provide, without limitation, a detailed list of the assets in each of the
Custody Accounts, (including the amount of cash and a detailed description of
the Eligible Investment (including a breakdown listing the name of each issuer,
and the number held by such issuer)), the market value of those assets and the
pricing source of such valuation.

(d) Notwithstanding the provisions of Section 3 of the Control Agreement entered
into on the Effective Date, without the prior written consent of the
Administrative Agent, Max Bermuda shall not give directions or entitlement
orders to The Bank of New York Mellon N.A. (or another Securities Intermediary
party to a Control Agreement with respect to a Custody

 

ANNEX A-7



--------------------------------------------------------------------------------

Account) to make a delivery to Max Bermuda or any other Person of assets or
properties (other than dividends and interest on the Eligible Investments) from
the Custody Account except in connection with the sale of an Eligible Investment
the proceeds of which will be deposited into the Custody Account.

(e) The Administrative Agent, on behalf of the Lenders, agrees that provided
(i) no Event of Default exists and is continuing and (ii) after giving effect to
the proposed delivery, the Tranche A Borrowing Base is equal to or in excess of
the Tranche A Obligations, as the case may be, the Administrative Agent shall
consent to any such delivery within one Business Day of the request.

ARTICLE VI

NEGATIVE COVENANTS

Until the LC Obligations and all other Obligations are paid in full, and until
the Final Expiry Date, each Credit Party agrees that, unless at any time the
Required Lenders shall otherwise expressly consent in writing, it will:

Section 6.1 Mergers, Consolidations and Sales. Not, and not permit any
Subsidiary to, (a) merge, amalgamate or consolidate, provided that (i) Max
Holdings may merge, amalgamate or consolidate with IPC Holdings so long as
(y) the Administrative Agent shall have received such documents, certificates
and opinions in connection with such merger, amalgamation or consolidation
affirming the effectiveness of the Credit Agreement and the other Credit
Documents and the liability of the merged, amalgamated or consolidated company
for the obligations of each of IPC Holdings and Max Holdings hereunder and
thereunder as it shall have reasonably requested and (z) immediately before and
after giving effect thereto, no Default or Event of Default would occur or
exist, (ii) any Wholly Owned Subsidiary (other than Max Holdings) may merge,
amalgamate or consolidate with another Wholly Owned Subsidiary so long as (w) if
structured as a merger and a Credit Party is a party thereto, such Credit Party
is the surviving entity, (x) the Administrative Agent shall be satisfied with
the corporate and capital structure and management of IPC Holdings and its
Subsidiaries after giving effect to such merger, amalgamation or consolidation,
(y) the Administrative Agent shall have received such documents, certificates
and opinions in connection with such merger, amalgamation or consolidation
affirming the effectiveness of the Credit Agreement and the other Credit
Documents and the liability of the Credit Parties for the Obligations as it
shall have reasonably requested and (z) immediately before and after giving
effect thereto, no Default or Event of Default would occur or exist; and
(iii) any Subsidiary (other than a Credit Party) may merge, amalgamate or
consolidate with one or more other Subsidiaries (other than a Credit Party),
provided that, if either such Subsidiary is a Wholly-Owned Subsidiary, the
surviving Person shall, after giving effect to such merger, amalgamation or
consolidation, be a Wholly-Owned Subsidiary; (b) make any Acquisition, provided
that IPC Holdings or any of its Subsidiaries may make any Acquisition so long as
(A) no Default or Event of Default has occurred and is continuing or would
result from such Acquisition, (B) prior to the closing of such Acquisition, IPC
Holdings shall provide the Lenders with a pro forma Compliance Certificate
giving effect to such Acquisition, (C) the Administrative Agent shall be
satisfied with the corporate and capital structure and management of IPC
Holdings and its Subsidiaries after giving effect to such

 

ANNEX A-8



--------------------------------------------------------------------------------

Acquisition and (D) the aggregate consideration to be paid by IPC Holdings or
such Subsidiary in connection therewith shall not exceed $250,000,000, and
together with the aggregate consideration paid by IPC Holdings and its
Subsidiaries in connection with each other Acquisition permitted by this
Section 6.1 after the Amalgamation Date shall not exceed $500,000,000; or
(c) sell, transfer, convey or lease all or any portion of its assets, other than
(i) any sale, transfer, conveyance or lease in the ordinary course of business,
(ii) any sale or assignment of receivables, (iii) any sale, transfer, conveyance
or lease not in the ordinary course of business provided the aggregate fair
market value of all such sales, transfers, conveyances or leases after the
Amalgamation Date does not exceed $100,000,000, (iv) any sale, transfer,
conveyance or lease by any Subsidiary of a Credit Party to such Credit Party or
to a Wholly Owned Subsidiary of such Credit Party and any sale, transfer,
conveyance or lease by Max Bermuda to IPCRe Limited or by IPCRe Limited to Max
Bermuda, and (v) Total Return Equity Swaps permitted under Section 6.2(b)(v).
Notwithstanding the foregoing, (w) Max US Holdings may merge or consolidate
with, purchase or otherwise acquire assets from and transfer assets to, any of
its Subsidiaries; (x) any Subsidiary of Max US Holdings may merge or consolidate
with, purchase or otherwise acquire assets from and transfer assets to, Max US
Holdings or any other Subsidiary of Max US Holdings; (y) Max UK may merge or
consolidate with, purchase or otherwise acquire assets from and transfer assets
to, any of its Subsidiaries; and (z) any Subsidiary of Max UK may merge or
consolidate with, purchase or otherwise acquire assets from, and transfer assets
to Max UK or any other Subsidiary of Max UK.

Section 6.2 Debt.

(a) Not permit IPC Holdings or Max Holdings to create, incur, assume or permit
to exist any Debt, or agree, become or remain liable (contingent or otherwise)
to do any of the foregoing, except for (i) the Obligations; (ii) Debt in
connection with letters of credit; and (iii) other Debt which is either incurred
in connection with any Lien permitted under Section 6.3 or pari passu in right
of payment with, or subordinated in right of payment to, the Obligations, so
long as upon the incurrence thereof no Default or Event of Default would occur
or exist.

(b) Not permit any Subsidiary (excluding Max Holdings) to, create, incur, assume
or permit to exist any Debt, or agree, become or remain liable (contingent or
otherwise) to do any of the foregoing, except for (i) the Obligations; (ii) Debt
for standby letters of credit which have been, or may be from time to time in
the future, issued to insurance or reinsurance cedants in the ordinary course of
business; (iii) Debt in connection with Hedge Agreements entered into in the
ordinary course of business in order to hedge currency, commodity or interest
rate risks, and not for purposes of speculation; (iv) Debt which is incurred in
connection with any Lien permitted under Section 6.3(n); (v) Debt in connection
with Total Return Equity Swaps, provided the total aggregate amount outstanding
at any time does not exceed an amount equal to 10% of the Investment Portfolio
of Max Bermuda; (vi) Debt in connection with Permitted Guarantees;
(vii) unsecured Debt of Max US Holdings and its Subsidiaries not to exceed
$150,000,000; (viii) Debt of Max UK for standby letters of credit which have
been, or may be from time to time in the future be, issued to provide funds at
Lloyd’s to support Lloyd’s syndicate commitments of Max UK and its Subsidiaries;
(ix) Debt of Subsidiaries of IPC Holdings owing to IPC Holdings or to other
Subsidiaries of IPC Holdings, provided that if such Debt is owed by a Credit
Party, such Debt must be subordinated to the Obligations in a manner reasonably
satisfactory to the Administrative Agent; and (x) unsecured Debt not otherwise
permitted by this Section 6.2 not to

 

ANNEX A-9



--------------------------------------------------------------------------------

exceed at any time $75,000,000 in aggregate principal amount outstanding,
provided that (x) such Debt does not contain any measures of financial
performance (however expressed and whether stated as a covenant, as a ratio, as
a fixed threshold, as an event of default, as a mandatory prepayment provision,
or otherwise) which, taken as a whole, are more restrictive than those measures
of financial performance contained in this Agreement and (y) upon the incurrence
thereof no Default or Event of Default would occur or exist.

Section 6.3 Liens. Not create or permit to exist, nor allow any of its
Subsidiaries to create or permit to exist, any Lien upon or with respect to any
part of its property or assets, whether now owned or hereafter acquired, except
for: (a) Liens for current taxes, assessments and governmental charges not
delinquent or for taxes, assessments and governmental charge being contested in
good faith and by appropriate proceedings and with respect to which adequate
reserves have been established, and are being maintained, in accordance with
GAAP or SAP, as appropriate, (b) zoning restrictions, easements, party wall
agreements, rights of way, restrictions, minor defects or irregularities in
title and other similar Liens not interfering in any material and adverse
respect with the ordinary course of the business of such Person; (c) Liens,
pledges or deposits incurred in connection with workers’ compensation,
unemployment insurance, old-age pensions, retirement benefits laws or similar
legislation or other forms of governmental insurance or benefits, Liens, pledges
or deposits to secure public or statutory obligations and Liens, pledges or
deposits pursuant to letters of credit or other security arrangements in
connection with such insurance or benefits, (d) mechanics’, workers’,
materialmen’s, custodian’s, landlord liens and other like Liens arising in the
ordinary course of business in respect of obligations which are not delinquent
for a period of not more than 60 days or which are being contested in good faith
and by appropriate proceedings and with respect to which adequate reserves have
been established, and are being maintained, in accordance with GAAP or SAP, as
appropriate, (e) lease deposits, (f) Liens arising by virtue of any statutory or
common law provision relating to bankers’ liens, rights of set-off or other
similar rights or remedies existing solely with respect to cash and Cash
Equivalents on deposit pursuant to standard banking arrangements to the extent
not prohibited by the terms of any Credit Document, (g) Liens listed on Schedule
6.3 in effect on the Effective Date; (h) Liens on Cash, Cash Equivalents and
marketable securities (other than Collateral) pursuant to trusts or other
security arrangements in connection with Reinsurance Agreements or Primary
Policies and Liens securing Debt permitted under Section 6.2(b)(ii); (i) Liens
in connection with Debt permitted under Section 6.2(b)(v); (j) Liens in
connection with Debt permitted under Section 6.2(b)(viii); (k) Liens securing
reverse repurchase agreements and securities lending transactions in the
ordinary course of business for liquidity purposes and in no event for a period
exceeding 90 days in each case, (i) attachments, judgments and other similar
Liens for sums not exceeding $35,000,000 (excluding any portion thereof which is
covered by insurance so long as the insurer is reasonably likely to be able to
pay and has accepted a tender of defense and indemnification without reservation
of rights); (l) attachments, judgments and other similar Liens for sums of
$35,000,000 or more (excluding any portion thereof which is covered by insurance
so long as the insurer is reasonably likely to be able to pay and has accepted a
tender of defense and indemnification without reservation of rights) provided
the execution or other enforcement of such Liens is effectively stayed and
claims secured thereby are being actively contested in good faith and by
appropriate proceedings and have been bonded off (m) Liens in favor of the
Administrative Agent for the benefit of the Lenders; and (n) Liens in connection
with Purchase Money Liens, any interest or title of a lessor in assets subject
to any capital lease or operating lease and any other Lien

 

ANNEX A-10



--------------------------------------------------------------------------------

securing Debt (including Debt of the Parent or Max Holdings with respect to
letters of credit) in an aggregate amount not to exceed $75,000,000 (provided
the aggregate amount of the Debt of IPC Holdings or Max Holdings secured under
this clause (n) shall not exceed $25,000,000); provided any Liens granted (other
than pursuant to Section 6.3(m)) do not extend to any Collateral.

Section 6.4 Issuance of Preferred Stock. Not, and will not permit any of its
Subsidiaries to, directly or indirectly issue, sell, assign, pledge, or
otherwise encumber or dispose of any shares of its preferred or preference
equity securities, or warrants, options or other rights for the purchase of any
preferred or preference equity securities, or securities convertible into or
exchangeable for any preferred or preference equity securities, except
(a) (notwithstanding anything to the contrary in the Agreement or any other
Credit Document) the issuance of preferred or preference equity securities (or
any Equity Interests convertible into such preferred or preference equity
securities or exchangeable for such preferred or preference equity securities)
so long as (i) (x) no part of such preferred or preference equity securities
matures or is mandatorily redeemable or subject to any mandatory repurchase
requirement (in each case, whether on a scheduled basis or as a result of the
occurrence of any event or circumstance) prior to the first anniversary of the
Final Expiry Date or (y) all such preferred or preference equity securities are
issued to and held by IPC Holdings and its Wholly Owned Subsidiaries and
(ii) such preferred or preference equity securities do not contain any financial
performance related covenants or incurrence covenants which restrict the
operations of the issuer thereof and (b) in connection with any of IPC Holdings’
or any of its Subsidiaries’ compensation plans for its directors, officers and
employees; provided that IPC Holdings may issue securities as described on
Schedule 6.4.

Section 6.5 Investments. Not, and will not permit or cause any of their
respective Subsidiaries to, (i) make any investment not permitted by the
investment policy of IPC Holdings as in effect on the Amalgamation Date for the
management of its Investment Portfolio with such revisions thereto as are
approved by the Board of Directors (or committee thereof) of IPC Holdings from
time to time and (ii) permit the minimum weighted average credit quality rating
of the Eligible Investments to be less than AA/Aa2 or the equivalent or the
Eligible Investments to exceed the Concentration Limits.

Section 6.6 Transactions with Affiliates. Not, and will not permit any
Subsidiary to, enter into, or cause, suffer or permit to exist, directly or
indirectly, any arrangement, transaction or contract with any of its Affiliates
other than: (a) Permitted Guarantees, (b) transactions between or among any of
the Credit Parties and their Wholly Owned Subsidiaries, between or among any of
such Wholly Owned Subsidiaries, or between or among any of the Credit Parties;
or (c) any arrangement, transaction or contract with an Affiliates if such
arrangement, transaction or contract is on an arm’s length basis.

Section 6.7 Restricted Payments. Not, and will not permit or cause any of IPCRe
Limited or the IPCRe Subsidiaries to, directly or indirectly, declare or make
any dividend payment, or make any other distribution of cash, property or
assets, in respect of any of its Equity Interests, or purchase, redeem, retire,
defease or otherwise acquire for value any shares of its Equity Interests, or
set aside funds for any of the foregoing, except for: (a) any Subsidiary

 

ANNEX A-11



--------------------------------------------------------------------------------

may declare and pay dividends on or make distributions to a Credit Party or to a
Wholly Owned Subsidiary of a Credit Party or set aside funds for the foregoing;
and (b) IPC Holdings may declare and pay dividends on, make distributions in
respect of or repurchase, redeem, retire, defease or otherwise acquire its
Equity Interests or set aside funds for the foregoing so long as no Default or
Event of Default has occurred and is continuing before or after giving effect to
the declaration or payment of such dividends, distributions, repurchases or
other acquisitions.

Section 6.8 Lines of Business. Not, and will not permit or cause any of their
respective Subsidiaries to, engage to any material extent in any business other
than the reinsurance or insurance business and other businesses engaged in by
the Credit Parties and their respective Subsidiaries on the Amalgamation Date or
a business reasonably related or incidental thereto.

Section 6.9 Fiscal Year. Not, and will not permit or cause any of their
respective Subsidiaries to, change the ending date of its Fiscal Year to a date
other than December 31 unless (i) IPC Holdings shall have given the
Administrative Agent written notice of its intention to change such ending date
at least 45 days prior to the effective date thereof and (ii) prior to such
effective date this Agreement shall have been amended to make any changes in the
financial covenants and other terms and conditions to the extent necessary, in
the reasonable determination of the Administrative Agent, to reflect the new
Fiscal Year ending date.

Section 6.10 Ratings. (i) Cause each of Max Bermuda and IPCRe Limited to
maintain a Financial Strength Rating, either individually or on a group basis,
at all times and (ii) not permit or cause the Financial Strength Rating of Max
Bermuda and IPCRe Limited, either individually or on a group rating basis, to be
lower than “B++” at any time.

Section 6.11 Limitation on Certain Restrictions. Not, and will not permit or
cause any of IPCRe Limited or the IPCRe Subsidiaries to, directly or indirectly,
create or otherwise cause or suffer to exist or become effective any restriction
or encumbrance on (a) the ability of IPC Holdings, Max Holdings, Max Bermuda,
IPCRe Limited or any of the IPCRe Subsidiaries (each, a “Restricted Party”) to
perform and comply with their respective obligations under the Credit Documents,
or (b) the ability of any Restricted Party to make any dividend payment or other
distribution in respect of its Equity Interests, to repay Debt owed to any
Restricted Party , to make loans or advances to any Restricted Party, or to
transfer any of its assets or properties to any Restricted Party, except (in the
case of clause (b) above only) for such restrictions or encumbrances existing
under or by reason of (i) this Agreement and the other Credit Documents,
(ii) applicable Requirements of Law, (iii) customary non-assignment provisions
in leases and licenses of real or personal property entered into by any
Restricted Party as lessee or licensee in the ordinary course of business,
restricting the assignment or transfer thereof or of property that is the
subject thereof, (iv) customary restrictions and conditions contained in any
agreement relating to the sale of assets (including Equity Interests of a
Subsidiary) pending such sale, provided that such restrictions and conditions
apply only to the assets being sold and such sale is permitted under this
Agreement, (v) restrictions imposed in connection with Debt permitted under
Section 6.2(a)(ii), 6.2(b)(ii), 6.2(b)(iv) and 6.2(b)(viii), provided that such
restrictions are no more restrictive than those contained in this Agreement and
such restrictions do not prohibit the Credit Parties from granting Liens to
secure the Obligations under this Agreement, (vi)

 

ANNEX A-12



--------------------------------------------------------------------------------

restrictions on Max Holdings and its Subsidiaries pursuant to the Max US
Holdings Indenture, (vii) consolidated net worth covenants or restrictions on
payment of dividends upon a default in connection with any Debt incurred by Max
Bermuda or IPCRe Limited under Section 6.2(b)(ii), and (ix) restrictions
contained in the Credit Agreement dated as of December 21, 2006 between Max
Bermuda and the Bank of Nova Scotia as in effect on the date of the Third
Amendment provided, however, that to the extent such restrictions violate the
provisions of this Section 6.11, such restrictions are eliminated on or before
December 20, 2009.

Section 6.12 Private Act. Not permit any Credit Party to be subject to a Private
Act which, in the reasonable determination of the Administrative Agent, would be
adverse in any material respect to the rights or interests of the Lenders.

Section 6.13 Control Agreement. Not agree to any waiver or amendment of any
Control Agreement without first obtaining the prior written consent of the
Administrative Agent, which shall not be unreasonably withheld or delayed.

Section 6.14 Maximum Consolidated Debt to Total Capitalization. The ratio of
Consolidated Debt to Total Capitalization shall at all times not be greater than
0.30 to 1.0. For purposes of determining the Consolidated Debt to Total
Capitalization Ratio, only that portion of the Total Return Equity Swaps,
including notional value additions, which is treated as indebtedness by A.M.
Best Company will be included as Debt. As of the date of the Third Amendment,
A.M. Best Company treated 0% of the existing Total Return Equity Swap as
indebtedness.

Section 6.15 Minimum Consolidated Net Worth. Consolidated Net Worth shall be at
all times an amount not less than the sum of (x) an amount equal to the Minimum
Net Worth plus (y) 25% of Consolidated Net Income for each Fiscal Quarter
(beginning with the Fiscal Quarter ended after the date of the Pro Forma
Financial Statements) for which Consolidated Net Income (measured at the end of
each such Fiscal Year) is a positive amount plus (z) 50% of the aggregate
increases in shareholders’ equity of IPC Holdings after the date of the Pro
Forma Financial Statements by reason of the issuance or sale of Equity Interests
of IPC Holdings or any of its Subsidiaries or other capital contribution to IPC
Holdings. The initial Minimum Net Worth shall be 75% of the Consolidated Net
Worth shown on the Pro Forma Financial Statements. On the date that financial
statements are delivered pursuant to Section 5.1(a)(ii), the Minimum Net Worth
will be recalculated to be the greater of (x) the required Minimum Net Worth as
of the first day of the previous Fiscal Year and (y) 70% of the Consolidated Net
Worth as of such Fiscal Year end.

ARTICLE VII

EVENTS OF DEFAULT AND THEIR EFFECT

Section 7.1 Each of the following shall constitute an Event of Default under
this Agreement:

(a) Non-Payment of Credit Extension. Default in the payment when due of any LC
Advance or any amount of principal on any Loan.

 

ANNEX A-13



--------------------------------------------------------------------------------

(b) Non-Payment of Interest, Fees, etc. Default, and continuance thereof for
three (3) Business Days, in the payment when due of interest, fees or of any
other amount payable hereunder or under the Credit Documents.

(c) Non-Payment of Other Debt. (i) The occurrence of an “Event of Default” (as
such term is defined in the IPC/Wachovia Credit Agreement), (ii) default in the
payment when due (subject to any applicable grace period), whether by
acceleration or otherwise, of any other Debt of, or guaranteed by, any Material
Party if the aggregate amount of Debt of such Material Party which is
accelerated or due and payable, or which (subject to any applicable grace
period) may be accelerated or otherwise become due and payable, by reason of
such default or defaults is $35,000,000 or more, or (iii) default in the
performance or observance of any obligation or condition with respect to any
such other Debt of, or guaranteed by, any Material Party if the effect of such
default or defaults is to accelerate the maturity (subject to any applicable
grace period) of any such Debt of $35,000,000 or more in the aggregate or to
permit the holder or holders of such Debt of $35,000,000 or more in the
aggregate, or any trustee or agent for such holders, to cause such Debt to
become due and payable prior to its expressed maturity.

(d) Bankruptcy, Insolvency, etc. (i) Any Material Party becomes insolvent or
unable to pay, or admits in writing its inability to pay, debts as they become
due; (ii) there shall be commenced by or against any of such Persons any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
supervision, conservatorship, liquidation, reorganization or relief of debtors,
seeking to have an order for relief entered with respect to it, or seeking to
adjudicate it a bankrupt or insolvent, or seeking reorganization,
rehabilitation, conservation, supervision, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, obligations or liabilities, or (B) seeking appointment of a receiver,
trustee, custodian, rehabilitator, conservator, supervisor, liquidator or other
similar official for it or for all or any substantial part of its assets, in
each case which (1) results in the entry of an order for relief or any such
adjudication or appointment or (2) if filed against such Person, remains
undismissed, undischarged or unstayed for a period of 60 days; (iii) there shall
be commenced against any of such Persons any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets which results in the
entry of an order for any such relief which shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; (iv) any of such Persons shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (ii) or (iii) above; or (v) any Governmental Authority shall
issue any order of conservation, supervision or any other order of like effect
relating to any of such Persons.

(e) Financial Statements. Failure by IPC Holdings or any of its Subsidiaries to
comply with the covenants set forth in Section 5.1 and continuance of such
failure for 5 Business Days after notice thereof from the Administrative Agent.

(f) Specific Defaults. Failure by IPC Holdings or its Subsidiaries to comply
with its covenants set forth in Sections 5.7, 5.11(a), (b) and (d), 6.1, 6.2,
6.3(h), (i), (m) and (n), 6.7, 6.10, 6.11, 6.14, and Section 6.15.

 

ANNEX A-14



--------------------------------------------------------------------------------

(g) Investments. Failure by IPC Holdings or its Subsidiaries to comply with
Section 6.5 and continuance of such failure for ten Business Days.

(h) Warranties and Representations. Any warranty or representation made by or on
behalf of any Credit Party herein, in any Credit Document, or any schedule,
certificate, financial statement, report, notice, or other instrument furnished
in connection herewith or therewith shall prove to have been false or misleading
in any material respect as of the time made, deemed made or furnished.

(i) Non-compliance With Other Provisions. Failure by any Credit Party to comply
with or to perform any provision of this Agreement or any other Credit Document
(and not constituting an Event of Default under any of the other provisions of
this Section 7.1) and continuance of such failure for 30 days after notice
thereof from the Administrative Agent to such Credit Party.

(j) Employee Benefit Plans. IPC Holdings or any of its Subsidiaries:

(i) maintains or administers any “employee pension benefit plan” within the
meaning of Section 3(2) of ERISA that is subject to the provisions of Title IV
of ERISA;

(ii) maintains or administers any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA to which IPC Holdings or any ERISA Affiliate makes,
is making or is obligated to make contributions or has made or been obligated to
make contributions; or

(iii) has any liability with respect to any matter specified in the foregoing
clauses (i) and (ii); or

(iv) (A) termination of a Foreign Pension Plan if, as a result of such
termination, IPC Holdings or any of its Subsidiaries is required to make a
contribution to such Foreign Pension Plan in excess of $35,000,000 or (B) a
contribution failure with respect to any Foreign Pension Plan in excess of
$35,000,000 occurs.

(k) Credit Documents. (i) The Security Agreement, any Guaranty or other Credit
Document shall cease to be in full force and effect or any Credit Party liable
thereunder shall fail (subject to any applicable grace period) to comply with or
to perform any applicable provision of the Security Agreement, any Guarantee or
other Credit Document, (ii) the Security Agreement shall cease to give the
Administrative Agent the Liens, rights, powers and privileges purported to be
created thereby (including a first priority security interest in, and Lien on,
all of the Collateral subject thereto, in favor of the Administrative Agent,
superior to and prior to the rights of all third Persons and subject to no other
Liens other than Liens permitted under Section 6.3(a); (iii) any authorized
Person acting by or on behalf of any Credit Party or any of their respective
Subsidiaries shall deny in writing or disaffirm in writing the enforceability of
the Security Agreement, any Guaranty or other Credit Document, or (iv) the
Securities Intermediary is in breach of any term of any Control Agreement and
such breach continues for 30 days.

(l) Change in Control. A Change in Control occurs.

 

ANNEX A-15



--------------------------------------------------------------------------------

(m) Judgments. A final judgment or judgments which exceed an aggregate of
$35,000,000 (excluding any portion thereof which is covered by insurance so long
as the insurer is reasonably likely to be able to pay and has accepted a tender
of defense and indemnification without reservation of rights) shall be rendered
against Max Holdings, Max Bermuda, IPC Holdings, IPCRe Limited or any of the
IPCRe Subsidiaries and shall not have been discharged or vacated or had
execution thereof stayed pending appeal within 60 days after entry or filing of
such judgment(s) or in any event not later than 5 days prior to the date of any
proposed sale or such property thereunder.

(n) Regulatory Matters. Any Insurance Regulatory Authority or other Governmental
Authority having jurisdiction shall issue any order of conservation,
supervision, rehabilitation or liquidation or any other order of similar effect
in respect of any Insurance Subsidiary; or any one or more licenses of IPC
Holdings or any of its Subsidiaries shall be suspended, limited or terminated or
shall not be renewed, or any other action shall be taken by any Governmental
Authority, and such suspension, limitation, termination, non-renewal or action,
either individually or in the aggregate, has had, or could reasonably be
expected to have, a Material Adverse Effect.

Section 7.2 Effect of Event of Default. If any Event of Default described in
Section 7.1(d) shall occur and is continuing, all Obligations shall become
immediately due and payable, and Max Bermuda shall become immediately obligated
to deliver to the Administrative Agent cash collateral in an amount equal to
102% of the outstanding LC Obligations all without notice of any kind; and, in
the case of any other Event of Default, the Administrative Agent may, and upon
the written request of the Required Lenders shall, terminate the Aggregate
Commitments hereunder and declare all or any portion of the Obligations to be
due and payable, and/or demand that Max Bermuda immediately deliver to the
Administrative Agent Cash and Cash Equivalents in an amount equal to 102% of the
outstanding LC Obligations whereupon the Aggregate Commitments shall terminate
and all or such portion of the Obligations shall become immediately due and
payable, and/or demand that Max Bermuda immediately deliver to the
Administrative Agent Cash and Cash Equivalents in an amount equal to the
outstanding LC Obligations all without further notice of any kind. The
Administrative Agent shall promptly advise the Borrowers of any such declaration
but failure to do so shall not impair the effect of such declaration.
Notwithstanding the foregoing, the effect as an Event of Default of any event
described in Section 7.1(a) may not be waived except by consent of all of the
Lenders and acknowledged by the Administrative Agent in writing.

Section 7.3 LC Collateral Account.

(a) If at any time after Max Bermuda has been required to deposit amounts in the
LC Collateral Account (or maintain Collateral in the Custody Account) pursuant
to Section 2.14, the Administrative Agent determines that the amount on deposit
in the LC Collateral Account or the Custody Account, as applicable, is less than
102% of the amount of the respective outstanding LC Obligations for which such
Collateral has been deposited, the Administrative Agent may demand Max Bermuda
to deposit, and Max Bermuda shall, upon such demand and without any further
notice, pay to the Administrative Agent for deposit in the LC Collateral Account
or deposit in the Custody Account, as applicable, funds necessary to cure any
shortfall.

 

ANNEX A-16



--------------------------------------------------------------------------------

(b) The Administrative Agent may, at any time or from time to time apply
Collateral held in the LC Account or the Custody Account pursuant to
Section 2.14 to the payment of the LC Obligations for which such Collateral was
deposited then due and payable by Max Bermuda to the Fronting Bank, the Lenders
or the Administrative Agent under the Credit Documents

(c) Neither Max Bermuda nor any Person claiming on behalf of or through Max
Bermuda shall have any right to withdraw any of the Collateral held in the LC
Collateral Account until all of the LC Obligations for which such Collateral has
been deposited have been indefeasibly paid in full, the applicable Commitments
have been terminated and applicable Letters of Credit have been terminated or
expired, at which time any Collateral remaining in the LC Collateral Account
shall be returned by the Administrative Agent to Max Bermuda. Notwithstanding
the foregoing, in the event that the amount of the Collateral held in the LC
Account exceeds the amount required to be deposited, upon request of Max
Bermuda, the Administrative Agent will release the excess Collateral.

 

ANNEX A-17